         Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                )
IN RE GRAND JURY SUBPOENA                       )      SC NO. 1:20-sc-03082
GJ2020111968168 AND APPLICATION OF              )
THE UNITED STATES OF AMERICA FOR                )
AN ORDER PURSUANT TO 18 U.S.C.                  )      Filed Under Seal
§ 2705(B)                                       )
                                                )
                                                )
Twitter Account: @NunesAlt                      )
                                                )

          TWITTER, INC.’S MOTION TO QUASH SUBPOENA AND VACATE
           NONDISCLOSURE ORDER AND MEMORANDUM IN SUPPORT

                                           INTRODUCTION

       The government has issued a subpoena (the “Subpoena”) for “[a]ll customer or subscriber

account information” for the Twitter user @NunesAlt (the “Account”) from October 1, 2020 to

present. Under the First Amendment, the government cannot compel Twitter to produce

information related to the Account unless it “can show a compelling interest in the sought-after

material and a sufficient nexus between the subject matter of the investigation and the information

it seek[s].” In re Grand Jury Subpoena No. 11116275, 846 F. Supp. 2d 1, 4 (D.D.C. 2012) (internal

quotation marks omitted). While Twitter does not have visibility into the purpose of the Subpoena,

Twitter has serious concerns whether the government can meet this standard given the context in

which it has received the Subpoena.

       It appears to Twitter that the Subpoena may be related to Congressman Devin Nunes’s

repeated efforts to unmask individuals behind parody accounts critical of him. His efforts to

suppress critical speech are as well-publicized as they are unsuccessful. He recently sued Twitter,

attempting to hold it liable for speech by the parody Twitter accounts @DevinCow,

@DevinNunesMom, @fireDevinNunes, and @DevinGrapes, and asking the court in that case to
          Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 2 of 16




order Twitter to disclose information identifying those accounts. Each of these accounts were

engaged in anonymous political speech critical of Congressman Nunes. That suit was dismissed

against Twitter in June 2020 because Twitter cannot be liable for information originating with a

third-party user of its service, but it appears to still be an active lawsuit against the Twitter users

@DevinCow and @DevinNunesMom. Shortly thereafter, Twitter received the Subpoena. Public

Tweets posted by the Account indicate that it may be operated by the same user as

@DevinNunesMom. Congressman Nunes’s attorney also sought third-party discovery from

Twitter to unmask the @DevinCow account in an entirely unrelated case.

        Given Congressman Nunes’s numerous attempts to unmask his anonymous critics on

Twitter—described in detail herein—Twitter is concerned that this Subpoena is but another

mechanism to attack its users’ First Amendment rights. Recent litigation also alleges that

Congressman Nunes may be using the government to unmask his critics. See Declaration of

Hayden Schottlaender (“Schottlaender Decl.”), Ex. D. Twitter respectfully asks the Court to

determine whether the government has a “compelling interest” in obtaining the Account’s basic

subscriber information, or, on the other hand, is endeavoring to unmask someone merely for

engaging in speech critical of Congressman Nunes. Indeed, “[t]he First Amendment limits the

authority of the federal government to criminalize speech,” In re Grand Jury Subpoena No.

11116275, 846 F. Supp. 2d at 5, and in light of Congressman Nunes’s repeated efforts to silence

criticism against him, any complaint that gave rise to the Subpoena may be aimed at doing the

same.

        The Subpoena was also accompanied by a nondisclosure order, gagging Twitter from

notifying the Account of the existence of the Subpoena (the “Gag Order”). The Court should vacate

the Gag Order as inconsistent with the First Amendment. First, court orders that forbid speech are




                                                 -2-
           Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 3 of 16




“classic examples of prior restraints,” Alexander v. United States, 509 U.S. 544, 550 (1993), and

prior restraints on speech “are the most serious and the least tolerable infringement on First

Amendment rights.” Neb. Press Ass’n v. Stuart, 427 U.S. 539, 559 (1976). As such, the Gag Order

must be reviewed under strict scrutiny and further a compelling government interest. The Gag

Order fails to pass strict scrutiny because the government has no compelling interest in preventing

the Twitter user from even knowing about a subpoena that may infringe on his or her First

Amendment right to anonymously criticize a politician. See, e.g., In re Grand Jury Subpoena No.

11116275, 846 F. Supp. 2d at 4 n.6 (Twitter user’s “intervention is plainly appropriate where [his]

First Amendment rights are at issue.”) (collecting cases).

        Second, the adverse results listed in the Gag Order are not likely to ensue from any

disclosure because Twitter is preserving responsive identifying information.

        Because the Subpoena and Gag Order violate both Twitter’s and its user’s rights protected

by the First Amendment, the Subpoena should be quashed, and the Gag Order vacated.

                                          FACTUAL BACKGROUND

        Over the past two years, Congressman Nunes and his campaign committee have brought

at least nine lawsuits—including in this district—against individuals, the media, and one research

and intelligence firm for either their disagreement with his political actions and policies, publishing

statements that Congressmen Nunes deemed critical of himself, or hosting critical statements with

which Congressman Nunes disagreed. 1 In 2019 alone, Congressman Nunes or his campaign

committee brought lawsuits against the following:



1
  See, e.g., Nunes v. Meredith, No. 1:21-cv-00078 (E.D. Cal.); Nunes v. WP Co. LLC, No. 1:20-cv-01405 (E.D. Va.);
Nunes v. WP Co. LLC, No. 1:20-cv-01403 (D.D.C.); Nunes v. Cable News Network, Inc., No. 1:20-cv-03976
(S.D.N.Y.); Nunes v. Lizza, No. 5:19-cv-04064 (N.D. Iowa); Nunes v. Fusion GPS, No. 1:19-cv-01148 (E.D.Va.);
Nunes v. Twitter, Inc., No. CL19001715-00 (Va. Cir. Ct.); Nunes v. The McClatchy Co., No. CL19000629-00
(Va. Cir. Ct.); Devin Nunes Campaign Comm. v. Seeley, No. 279766 (Cal. Super. Ct.).


                                                      -3-
          Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 4 of 16




    (1) a farmer and three other people for allegedly conspiring to impede his 2018 reelection

        prospects by exercising their First Amendment rights to petition the California Secretary

        of State, so that Congressman Nunes not be allowed to call himself a “farmer” on the

        ballot; 2

    (2) a research firm and a Democratic non-profit group for allegedly attempting to interfere

        with his investigation into Russia’s intervention in the 2016 presidential election by leaking

        the “Steele Dossier”; 3

    (3) Twitter, a political consultant, and two parody accounts—@DevinCow and

        @DevinNunesMom—for either hosting speech or engaging in speech critical of

        Congressman Nunes; 4

    (4) The McClatchy Company for stating that Congressman Nunes had a financial interest in a

        winery that one of its employees had sued for being asked to work during a yacht sex

        party; 5 and

    (5) Hearst Magazines, Inc. and a journalist who published an article stating that Congressman

        Nunes’s family dairy farm in Iowa is “[h]iding a [p]olitically [e]xplosive [s]ecret”—that it

        hires undocumented workers. 6

Most of these lawsuits were either withdrawn by Congressman Nunes or dismissed on the grounds

that (1) the speech at issue was either opinion, true, did not concern Congressman Nunes, or

protected by the First Amendment, or (2) the complaint made conclusory allegations that were too




2
  Devin Nunes Campaign Comm. v. Seeley, No. 279766 (Cal. Super. Ct.).
3
  Nunes v. Fusion GPS, No. 1:19-cv-01148 (E.D.Va.).
4
  Nunes v. Twitter, Inc., No. CL9-1715 (Va. Cir. Ct.).
5
  Nunes v. The McClatchy Co., No. CL19000629-00 (Va. Cir. Ct.).
6
  Nunes v. Lizza, No. 5:19-cv-04064 (N.D. Iowa).


                                                    -4-
           Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 5 of 16




vague to state a claim. 7 In each of these cases, Congressman Nunes sought damages for what he

believes were targeted attacks against his reputation, by being called names such as a “treasonous

cowpoke” on Twitter, 8 and sought to unmask anonymous commenters critical of his job as a

politician.

         In his lawsuit against Twitter, Congressman Nunes served discovery requests to Twitter

requesting the unmasking of several accounts critical of him. See Schottlaender Decl. ¶ 5, Ex. E.

However, Congressmen Nunes’s claims against Twitter were dismissed before Twitter had to

comply with these discovery requests. See Schottlaender Decl. ¶ 5, Ex. F.

         But his efforts to silence his critics have not stopped with his own lawsuits. Even in cases

in which Congressman Nunes is not directly involved, his attorney has sought to unmask

anonymous Twitter users critical of Congressman Nunes. In one such case, the plaintiff’s

attorney—who also represents Congressman Nunes in several lawsuits against the Congressman’s

critics—issued a third-party subpoena to Twitter seeking identifying information for 16 Twitter

accounts, including @DevinCow, when the account @DevinCow appeared to have no relation to

the underlying litigation. 9 See Fitzgibbon v. Radack, No. 3:19-cv-00477-REP (E.D. Va); In Re

Subpoena to Twitter, Inc., No. 3:20-mc-00005 (E.D. Va).

         Indeed, the user at issue here appears to have been a party to one of Congressman Nunes’s

many superfluous lawsuits. On March 18, 2019, Congressman Nunes brought litigation against

several Twitter users, including @DevinNunesMom, for defamation and other claims. See


7
  Congressman Nunes withdrew Devin Nunes Campaign Comm. v. Seeley, No. 279766 (Cal. Super. Ct.) and Nunes v.
The McClatchy Co., No. CL19000629-00 (Va. Cir. Ct.). In the remaining cases, the applicable courts granted motions
to dismiss. See, e.g., Order, Nunes v. Lizza, No. 5:19-cv-04064 (N.D. Iowa Aug. 4, 2020); Order, Nunes v. Twitter,
Inc., No. CL9-1715 (Va. Cir. Ct. July 24, 2020); Order, Nunes v. Fusion GPS, 1:19-cv-01148 (E.D. Va. Feb. 21, 2020).
8
  See Schottlaender Decl. ¶ 4, Ex. C, ¶¶ 9–10.
9
  Twitter did not produce any records in response to the subpoena. Before the court could rule on its motion to quash,
the plaintiff withdrew the subpoena because the parties had reached a settlement. See In Re Subpoena to re Twitter,
Inc., Case No. 3:20-mc-00005, Dkt. No. 36 (E.D. Va).


                                                        -5-
          Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 6 of 16




Schottlaender Decl. ¶ 4, Ex. C. That suit sought to reveal the identity of the @DevinNunesMom

account. See Ex. C., ¶¶ 9, 12, 27. Recently, the user whose identity is sought in the Subpoena

posted on Twitter that he or she is the owner of this previously-suspended account and confirmed

that he or she has indeed been sued by Congressman Nunes: 10




In one particular Tweet, the user directed a message to Congressman Nunes: 11




10
   E..g., @NunesAlt, Twitter (Jan. 13, 2021, 1:41 AM), https://twitter.com/NunesAlt/status/1349245225647054849;
@NunesAlt, Twitter, (Jan. 13, 2021, 1:41 AM), https://twitter.com/NunesAlt/status/1349245221876322306. See also
@NunesAlt, Twitter (Dec. 18, 2020, 6:32 PM), https://twitter.com/NunesAlt/status/1340077411329687552?s=20 (“I
am an American who dislikes Devin Nunes and I am using my first amendment right to criticize an elected member
of our government, as the Founders intended. And that’s why that [expletive] is suing me.”).
11
   @NunesAlt, Twitter (Dec. 18, 2020, 11:36 PM), https://twitter.com/NunesAlt/status/1340154028848640000?s=20.


                                                     -6-
         Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 7 of 16




Seemingly unsuccessful in gaining any traction with this lawsuit and in therefore identifying the

user, Twitter is concerned that a government investigation is now being used to target the same

user for political speech on Twitter. As one recent lawsuit alleges, members of the public suspect

that Congressman Nunes may be relying upon the government to unmask his critics. See

Schottlaender Decl., Ex. D.

       On November 24, 2020, Twitter received the Subpoena and Gag Order. See Schottlaender

Decl. ¶ 2. With respect to the Account, the Subpoena requests: (1) “[n]ames (including subscriber

names, user names, and screen names);” (2) “[a]ddresses (including mailing addresses, residential

addresses, business addresses, and e-mail addresses);” (3) “[l]ocal and long-distance telephone

connection records;” (4) “[r]ecords of session times and durations, and IP logs;” (5) [l]ength of

service (including start date) and types of service utilized [sic];” (6) [t]elephone or instrument

numbers (including MAC addresses, Electronic Serial Numbers (‘ESN’), Mobile Electronic

Identity Numbers (‘MEIN’), Mobile Equipment Identifier (‘MEID’), Mobile Identification

Numbers (‘MIN’), Subscriber Identity Modules (‘SIM’), MSISDN, International Mobile

Subscriber Identifiers (‘IMSI’), or International Mobile Station Equipment Identities (‘IMEI’));”

(7) “[o]ther subscriber numbers or identities (including temporarily assigned network addresses

and registration Internet Protocol (‘IP’) addresses);” and (8) “[m]eans and source of payment for



                                              -7-
          Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 8 of 16




such service (including any credit card or bank account number) and billing records” (“Identifying

Information”). Schottlaender Decl., Ex. A.

       The Gag Order prohibits Twitter from “disclos[ing] the existence of the Subpoena to any

other person (except attorneys for PROVIDER for the purpose of receiving legal advice) for a

period of 90 days (commencing on the date of this Order)” because it finds “reasonable grounds

to believe that such disclosure will result in flight from prosecution, destruction of or tampering

with evidence, intimidation of potential witnesses, and serious jeopardy to the investigation.”

Schottlaender Decl., Ex. B. The Gag Order does not describe the basis for this finding, and Twitter

has not received any information from the government about the “reasonable grounds” upon which

the Gag Order was based. Schottlaender Decl. ¶ 3, Ex. B.

       After receiving the Subpoena, Twitter’s counsel promptly contacted the Assistant United

States Attorney who had issued it. Schottlaender Decl. ¶ 4. Twitter’s counsel explained

Congressman Nunes’s history of litigation and the Congressman’s numerous prior attempts to

unmask accounts critical of the Congressman. Id. Twitter’s counsel asked whether the government

could offer any information about its investigation that may alleviate Twitter’s concerns. Counsel

for the government stated that he understood Twitter’s concerns and would attempt to learn more

about the investigation and about what he could share with Twitter. Id. ¶¶ 4–5. Shortly thereafter,

the government stated that it was investigating “potential violations of 18 U.S.C. Section 875(c)

(threatening communications in interstate commerce).” Id. ¶ 6, Ex. G. Twitter asked whether the

government could share the threatening communications at issue, or otherwise state whether those

threats had been directed to Congressman Nunes. Id. The government replied that it would not

provide any additional information about its investigation. Id. Accordingly, Twitter files the instant

motion to ensure the Court is apprised of the additional facts described above.




                                                -8-
         Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 9 of 16




                                              ARGUMENT

I.     The Subpoena should be quashed if it violates the Twitter user’s First Amendment
       right to engage in anonymous speech.

       Twitter asks that the Court scrutinize the government’s legal and factual basis for seeking

information about the Account. If the Subpoena seeks to unmask a Twitter user for engaging in

protected speech critical of Congressman Nunes, as Twitter suspects could very well be the case

given the litigation history detailed above, the Court should quash the Subpoena because it violates

the First Amendment.

       “[S]peech on public issues occupies the highest rung of the hierarchy of First Amendment

values, and is entitled to special protection.” Connick v. Myers, 461 U.S. 138, 145 (1983) (internal

quotation marks omitted). That protection is not based on “‘the truth, popularity, or social utility

of the ideas and beliefs which are offered.’” N.Y. Times Co. v. Sullivan, 376 U.S. 254, 271 (1964)

(citation omitted). Indeed, “[s]peech about the government—especially speech critical of the

government—is at the core of ‘the freedom of speech.’” Spirit Airlines, Inc. v. U.S. Dep’t of

Transp., 687 F.3d 403, 419 (D.C. Cir. 2012) (Randolph, J., concurring in part and dissenting in

part). No truer is that statement than in its application to political speech, where “[t]o persuade

others to his own point of view, the pleader, as we know, at times, resorts to exaggeration, to

vilification of men who have been, or are, prominent in church or state, and even to false

statement.’” Sullivan, 376 U.S. at 271 (citation omitted). But for freedom of speech to endure, it

must be afforded the “‘breathing space . . . to survive.’” Id. at 272. And that includes the First

Amendment right to remain anonymous. See McIntyre v. Ohio Elections Comm’n, 514 U.S. 334,

342 (1995) (“The freedom to publish anonymously extends beyond the literary realm.”).

       The people who use Twitter “ha[ve] a right under the First Amendment to post on the

Internet, and to do so anonymously.” In re Grand Jury Subpoena No. 11116275, 846 F. Supp. 2d



                                               -9-
         Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 10 of 16




1, 4 (D.D.C. 2012). Accordingly, the government cannot compel Twitter to produce information

related to the Account unless it “can show ‘a compelling interest in the sought-after material’ and

‘a sufficient nexus between the subject matter of the investigation and the information [it]

seek[s].’” Id. (quoting In re Grand Jury Investigation of Possible Violation of 18 U.S.C. 1461 et

seq., 706 F. Supp. 2d 11, 18 (D.D.C. 2009)). Although the government has not informed Twitter

of the specific reason for identifying the user behind the Account, Twitter respectfully submits that

based on the facts known to Twitter, the government may not be able to demonstrate any

“compelling interest” in its effort to unmask the Account. And to the extent the government seeks

information about the Account merely because it engaged in speech that may embarrass an elected

official, no such compelling interest could exist. See Richmond Newspapers, Inc. v. Virginia, 448

U.S. 555, 572, 575 (1980) (absent overriding interest, First Amendment requires “freedom of

communication on matters relating to the functioning of government”). Indeed, “[t]he First

Amendment limits the authority of the federal government to criminalize speech.” In re Grand

Jury Subpoena No. 11116275, 846 F. Supp. 2d at 5. In light of Congressman Nunes’s prior efforts

to silence his critics based on speech he deems unfavorable, Twitter is concerned that

criminalization of speech may be at issue here.

       Twitter does not know what representations the government has made to this Court about

the nature of the Subpoena and “threats via interstate commerce”; however, Twitter is compelled

to apprise the Court of the additional facts described above, of which the Court may be unaware.

The individual here appears to be engaged in clear First Amendment activity, discussing stances

on current events, government policies, and one elected official in particular—Congressman




                                               - 10 -
            Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 11 of 16




Nunes. In one recent post, the individual wrote this about a bill Congressman Nunes had

sponsored: 12




In another, the user posted an image of Congressman Nunes with text superimposed over his

face: 13




12
     See @NunesAlt, Twitter (Jan. 26, 2021, 4:15 AM), https://twitter.com/NunesAlt/status/1353994872349319168.
13
     See @NunesAlt, Twitter (Feb. 9, 2021, 4:31 AM), https://twitter.com/NunesAlt/status/1359072331457392641.


                                                      - 11 -
         Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 12 of 16




What these Tweets, and others the individual has posted, share are statements deserving of First

Amendment protection. And, “an investigation threatening First Amendment rights, like any

government investigation, [must] be justified by a legitimate law enforcement purpose that

outweighs any harm to First Amendment interests.” See United States v. Mayer, 503 F.3d 740, 753

(9th Cir. 2007).

       A case involving an allegedly threatening Tweet about former Congresswoman and

presidential candidate Michele Bachmann illustrates the potential problems with the Subpoena. In

the Bachmann case, the government issued a subpoena to Twitter for identifying information about

a user who the government was investigating potential violations of 18 U.S.C. § 875(c)—the same

statute the government claims is the basis for its investigation in this case. In re Grand Jury

Subpoena, No. 11116275, 846 F. Supp. 2d at 4 n.7. This Court denied the user’s motion to quash

the subpoena on First Amendment grounds after concluding that the Tweet was “a prima facie

threat” that the government was entitled to further investigate. Id. at 8. The Court reached this

conclusion after assessing the specific language of the Tweet at issue, and examining the account

as a whole, characterizing it as “[o]ccasionally political but consistently vacuous” and “entirely

without merit, comedic or otherwise,” with a mere 736 followers. Id. at 3. But in doing so, the

Court cautioned against allowing its ruling to be interpreted as a license to head down the “slippery

slope” of permitting the government to “subpoena any Web site any time any anonymous user

made any post containing a mere scintilla of violence.” Id. at 8. Twitter is concerned that the

Subpoena may slide down that slippery slope, and at this stage, it differs in material ways from the

Bachmann case. Unlike the Bachmann case, the government will not disclose the nature of the

alleged threat under investigation, and the Account appears to be devoted entirely to political

parody with an audience (over 100,000 followers) many times larger than the fringe account at




                                               - 12 -
         Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 13 of 16




issue in the Bachmann case. See @NunesAlt, Twitter, https://twitter.com/NunesAlt. And most

importantly, nothing in the Bachmann opinion suggests that the former Congresswoman had

Congressman Nunes’s well-documented history of using the legal system to lodge frivolous

complaints against online critics for the purpose of learning their identities.

       As the custodian entrusted with the private identifying information that the government

seeks, Twitter is concerned the Subpoena may not be supported by a legitimate law enforcement

purpose, and that therefore, there cannot be any need—let alone a compelling need—for the

government to unmask the user. As such, Twitter asks that the Court engage in a searching analysis

of the government’s bases for issuing the Subpoena in order to determine whether the Subpoena

violates the First Amendment and should be quashed.

II.    The Gag Order should be vacated because it cannot withstand strict scrutiny under
       the First Amendment.

       Gag orders, like “any system of prior restraints of expression,” are subject to a “heavy

presumption against [their] constitutional validity.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58,

70 (1963). Any gag order issued under 18 U.S.C. § 2705(b) is therefore invalid unless the

government “can demonstrate that it passes strict scrutiny—that is, unless it is justified by a

compelling government interest and is narrowly drawn to serve that interest.” Brown v. Ent.

Merchs. Ass’n, 564 U.S. 786, 799 (2011); see Matter of Subpoena 2018R00776, 947 F.3d 148, 156

(3d Cir. 2020) (gag orders to service providers are prior restraints subject to strict scrutiny under

the First Amendment); Matter of Search Warrant for [redacted].com, No. 16–2316M, 2017 WL

1450314, at *7 (C.D. Cal. Mar. 31, 2017) (“Courts considering the issue have almost uniformly

found that [gag orders to service providers] are prior restraints and/or content-based restrictions.”);

Taucher v. Rainer, 237 F. Supp. 2d 7, 13 (D.D.C. 2002) (“[T]he Supreme Court has specifically




                                                - 13 -
         Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 14 of 16




and unequivocally demanded that the government show the most compelling reason for any prior

restraint on speech.”) (emphasis in original).

        The government cannot clear the hurdle of strict scrutiny here, as it lacks a compelling

interest in obtaining the Gag Order. First, as articulated above, Twitter questions the validity of

the government’s investigation ab initio, as it has declined to specify any threats on Twitter’s

platform by this individual. And even in the Bachmann case, which involved a prima facie threat

of violence against a major presidential candidate by a fringe account, this Court allowed the

affected Twitter user to intervene and advocate for his First Amendment right to engage in

anonymous speech. See In re Grand Jury Subpoena No. 11116275, 846 F. Supp. 2d at 4 n.6. Given

the material differences between this case and Bachmann’s, including Congressman Nunes’s

repeated efforts to use the legal system to silence his critics, there is no compelling interest for

issuance of a Gag Order that prevents Twitter from even notifying the individual at issue about the

Subpoena and giving him or her a chance to decide whether to lodge his or her own objections.

        Second, Twitter has preserved responsive Identifying Information for the Account, and

therefore, there is no concern that any of the requested Identifying Information would be deleted.

        And third, the government has not explained how disclosure of the Subpoena to the

individual at issue could lead to adverse consequences, especially given the individual’s apparent

involvement in litigation brought by Congressman Nunes. To the extent the government believes

the user is likely to destroy evidence or tamper with witnesses, Congressman Nunes’s ongoing

litigation efforts have already provided ample incentive for that conduct to occur. Cf. In re Grand

Jury Subpoena to Google Inc., No. 17-MC-2875 (JO), 2017 WL 4862780, at *2

(E.D.N.Y. Oct. 26, 2017) (where “the risk already exists that [ ] targets will take steps to flee, alter

or destroy evidence, or otherwise impede the investigation’s progress” the court may not be able




                                                 - 14 -
         Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 15 of 16




to “infer that [a provider]’s disclosure of the subpoena’s existence would create or exacerbate any

such risk”). Moreover, a lawsuit filed in this Court on March 3, 2021 indicates that members of

the public suspect Congressman Nunes may be using the government to unmask his critics, and

therefore, there is no need to maintain the secrecy of the Subpoena. See Schottlaender Decl., Ex.

D.

       As the Gag Order does not serve a compelling interest, this Court should vacate it.

                                            CONCLUSION

       For these reasons, Twitter respectfully requests that the Court quash the Subpoena and

vacate the Gag Order.

Dated: March 10, 2021                             Respectfully submitted,

                                                  By: /s/ John K. Roche
                                                     John K. Roche (D.C. Bar. No. 491112)
                                                     PERKINS COIE LLP
                                                     700 13th St., N.W., Suite 800
                                                     Washington, D.C. 20005-3960
                                                     Telephone: 202-434-1627
                                                     Facsimile: 202-654-6211
                                                     JRoche@perkinscoie.com

                                                       Attorneys for Twitter, Inc.




                                              - 15 -
        Case 1:20-sc-03082-BAH Document 3 Filed 03/10/21 Page 16 of 16




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2021, I sent a copy of Twitter, Inc.’s Motion to Quash

Subpoena and Vacate Nondisclosure Order and Memorandum in Support via email to

DCD_CMECF_CR@dcd.uscourts.gov, as prescribed on the “COVID-19 Clerk’s Office

Operations Information” page. I hereby certify that on March 10, 2021, I also served the same

document by mail and email on counsel for the United States:

Michael J. Friedman
Assistant United States Attorney
555 4th Street, NW, Room #11-439
Washington, DC 20530
Telephone: 202-252-6765
Michael.Friedman@usdoj.gov

DATED: March 10, 2021                                 /s/ John K. Roche
                                                      John K. Roche (D.C. Bar. No. 491112)
                                                      PERKINS COIE LLP
                                                      700     13th    St., N.W.,     Suite   800
                                                      Washington, D.C. 20005-3960
                                                      Telephone: 202-434-1627
                                                      Facsimile: 202-654-6211
                                                      JRoche@perkinscoie.com

                                                      Attorneys for Twitter, Inc.




                                             - 16 -
